DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of Claims
Claims 3-6 and 8 are cancelled. Claims 1 and 9 are independent claims. claims 1 is amended. Claims 9-20 are withdrawn. Claims 1, 2 and 7 are currently examined on the merits.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered 
Claims 1 and 2 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dip et al (US 20070042569 A1, “Dip”) in view of and Dong Suk Shin (US 20030005881 A1, “Shin”).
Regarding claim 1, Dip (entire document) teaches an epitaxy method comprising providing an exposed areas 425 of a single crystal silicon substrate 410 (crystalline silicon substrate) (fig 4B, 0007, 0015, 0027, claim 1 and 27); depositing silicon on the exposed areas of the single crystal substrate to form epitaxial silicon 450 on the exposed areas at a temperature of between about 200°C and about 700°C (abstract, fig 4C, 0007, 0015, 0030-0031, 0038 and claim 1), overlapping the instantly claimed temperature range of less than 250 degree Celsius; Overlapping ranges are prima facie obvious. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (MPEP 2144.05 I); the epitaxial depositing silicon including introducing a phosphorous dopant PH3 (n-type dopant gas) and a silicon containing gas of SiH4 (type IV semiconductor containing forming gas) (0031, 0037, 0044, 0049), and diluting the silicon containing gas of SiH4 with a dilution gas of H2 (0031, 0044, claims 7, 8, 20 and 21), reading on a ratio of 3 to silicon containing gas SiH4, and a ratio of silicon gas SiH4 to the diluting gas of H2.
Dip teaches a ratio of silicon gas SiH4 to the diluting gas of H2 as addressed above, but does not explicitly teach the instantly claimed specific gas ratio of dilution gas H2 to silicon source gas SiH4 ranging from 5 to 1000. However Shin teaches a process of fabricating crystalline silicon, wherein during the depositing process, the monosilane (SiH4) or DCS gas has a flow rate of approximately 100-500 sccm, the H2 has a flow rate of approximately 2,000-20,000 sccm, e.g., a ratio of H2 to SiH4 is approximately from 4 (calculated by 2000/500) to 200 (calculated by 20000/100) (0017, 0025, 0030, claims 3 and 12), overlapping the instantly claimed ratio range of 5 to 1000. Therefore it would have been obvious that one of ordinary skill in the art at the time of invention would have modified Dip per teachings of Shin, in order to provide epitaxial silicon capable of preventing deterioration of device property (Shin 0002). It is also well-established that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Dip/Shin teaches a ratio of the dopant PH3 to silicon containing gas SiH4 as addressed above, and further teaches that a flow of PH3 gas (n-type dopant gas) is controlled in order to obtain a certain doping concentration in the silicon epitaxial layer (Shin claims 4 and 13). Therefore, it would have been obvious that one of ordinary skill in the art before the effective filing date of the claimed invention would have modified Dip/ Shin, and obtained various flow rates and ratios of n-type dopant In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Dip/Shin teaches a similar epitaxy method as instantly claimed as addressed above, “providing facetted epitaxial silicon in direct contact with the crystalline silicon substrate” is reasonably expected because a similar process/method is expected to produce similar results/effects. It is well established that a rationale to support a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 538, 416, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950). See MPEP 2143.02. Furthermore, figs 4D and 4E show the resulting epitaxial silicon film 450 having facetted structure in direct contact with the crystalline silicon substrate 410, also meeting the claim.
.
Claim 7 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dip/Shin as applied to claim 1 above, or in the alternative, being unpatentable over Dip/Shin in view of Bauer et al (US 200602345049 A1, “Bauer”).
Regarding claim 7, Dip/Shin teaches introducing the n-type dopant as addressed above, and also teaches that the dopant gas can contain PH3, AsH3, B2H6, or BCl3 (Dip 0037); “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980). It is also known in the art that both n-type and p-type are introduced during silicon epitaxial growth as taught by Bauer (0086 and 0104). Therefore, it would have been obvious that one of ordinary skill in the art before the effective filing date of the claimed invention would have modified Dip/Shin per teachings of Bauer in order to provide deposited layer having improved surface quality (Bauer 0011).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
s 1, 2 and 7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 8486797 B1 (‘797) in view of Bauer et al (US 20060234504 A1, “Bauer”). Although the claims at issue are not identical, they are not patentably distinct from each other because the difference between the instant claims and the ‘797 is that the instant application claims recites a specific ratio of dopant gas to forming gas. However Bauer teaches that the flow rates of the dopant gas and the silicon containing precursor are variable and controllable in order to provide desired conductivity of crystalline silicon having an improved surface quality (Bauer 0011, 0086-0090, 0120, 0125, 0151, claims 9, 10 and 15). Therefore, it would have been obvious that one of ordinary skill in the art before the effective filing date of the claimed invention would have modified ‘797/Bauer, and obtained various flow rates and ratios of n-type dopant to silicon precursor including the instantly claimed “ratio of from 5 to 8” in order to provide desired conductivity of crystalline silicon having improved surface quality, by conducting routine experimentation of a result effective variable. See MPEP 2144.05 (II) (A-B). Furthermore it is well-established that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Claims 1, 2 and 7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6-7, 11, 15-16 and 17 of U.S. Patent No. 8642378 B1 (‘378) in view of Bauer et al (US 20060234504 A1, “Bauer”). Although the claims at issue are not identical, they are not patentably distinct from each other the claims of ‘378 teach all of the instantly claimed limitations except a specific ratio of dopant gas to forming gas. However Bauer further teaches that the flow rates of the dopant gas and the silicon containing precursor are variable and controllable in order to provide desired conductivity of crystalline silicon having an improved surface quality (Bauer 0011, 0086-0090, 0120, 0125, 0151, claims 9, 10 and 15). Therefore, it would have been obvious that one of ordinary skill in the art before the effective filing date of the claimed invention would have modified Bauer, and obtained various flow rates and ratios of n-type dopant to silicon precursor including the instantly claimed “ratio of from 5 to 8” in order to provide desired conductivity of crystalline silicon having improved surface quality, by conducting routine experimentation of a result effective variable. See MPEP 2144.05 (II) (A-B). Furthermore it is well-established that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Claims 1, 2 and 7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 9231146 (‘146) in view of Bauer et al (US 20060234504 A1, “Bauer”). Although the claims at issue are not identical, they are not patentably distinct from each other because the difference between the instant claims and the ‘146 claims requires a specific gas ratio. However, Bauer teaches that the flow rates of the dopant gas and the silicon containing precursor are variable and controllable in order to provide desired conductivity of crystalline silicon having an improved surface quality (Bauer 0011, In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Claims 1, 2 and 7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 10011920 (‘920) in view of Bauer et al (US 20060234504 A1, “Bauer”). Although the claims at issue are not identical, they are not patentably distinct from each other because the difference between the instant claims and the ‘920 claims is that the ‘920 teaches a III-V substrate material, and instant application claims a silicon substrate. However it is known in the art that III-V material is used as a substrate for epitaxially growing silicon film as taught by Bauer (0059-0061). Therefore it would have been obvious that one of ordinary skill in the art at the time of invention would have modified ‘146 per teachings of Bauer in order to provide suitable substrate materials for epitaxially growing semiconductor films. Further, it is well-established that the selection of a known material based on its suitability for its intended use supported a prima facie Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). Also see MPEP 2144.07. 
Response to Arguments
Applicant's arguments filed 07/06/2021 have been fully considered but they are not persuasive.
Applicant's arguments that “… amended claim 1 to reflect that the low temperature epitaxial deposition process produces facetted silicon. Facetted silicon is a feature of crystalline, e.g., monocrystalline silicon. This is a feature that is not taught or suggested by the applied references. The applied references do not teach or suggest low temperature epitaxial deposition within the temperature ranges of Applicants’ claims, which produces facetted silicon… Applicants’ further provide facetted silicon at temperatures of less than 250 degree’s Celsius directly of a crystalline silicon substrate... Dip does not teach or suggest epitaxial deposition at temperatures of less than 250°C, as Applicants’ have claimed… illustrated by paragraph [0030] of Dip et al., Dip does not teach or suggest epitaxial deposition at temperatures of less than 250°C, as Applicants’ have claimed…” have been fully considered but they are not persuasive. It is firstly noted that the primary reference to Dip explicitly teaches depositing silicon on the single crystal substrate to form epitaxial silicon at a substrate temperature of between about 200°C and about 700°C (0007, 0015, 0030-0031, 0038 and claim 1), overlapping the instantly claimed temperature range of less than 250 degree Celsius; Overlapping ranges are prima facie obvious. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). It should be noted that the rejection is made over the broad disclosure. See MPEP 2123. As, “a person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR, 550 U.S. at ___, 82 USPQ2d at 1397. 
Applicant's arguments with respect to the reference to Enicks et al have been fully considered but they are not persuasive, because Enicks et al is not applied to the current rejection as provided above.
Applicant's arguments that “Shin et ai. can not teach or suggest epitaxially depositing silicon on the substrate material in a low temperature process wherein a deposition temperature is less than 250 degrees Celsius, by introducing an n-type dopant with a n-type dopant gas to a type IV semiconductor containing forming gas selected from the group consisting of silane (SH4, dichlorosilane (DCS), SiF4, SiCl4 and combinations thereof at a ratio that ranges from 5 to 8 to provide a source gas, In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Also Dip teaches the epitaxial depositing silicon including introducing a phosphorous dopant PH3 (n-type dopant gas) and a silicon containing gas of SiH4 (type IV semiconductor containing forming gas) (0031, 0037, 0044, 0049), e.g., a ratio of the dopant PH3 to silicon containing gas SiH4 within the teachings of Dip; it is noted that Dip does not explicitly teach the specific ratio of dopant phosphorus to silicon containing source. However Shin teaches that a flow of PH3 gas (n-type dopant gas) is controlled in order to obtain a certain doping concentration in the silicon epitaxial layer (Shin claims 4 and 13). Therefore, it would have been obvious that one of ordinary skill in the art before the effective filing date of the claimed invention would have modified Dip/Enicks/Shin, and obtained various flow rates and ratios of n-type dopant to silicon precursor including the instantly claimed “ratio of from 5 to 8” in order to provide desired conductivity of crystalline silicon having improved surface quality, by conducting routine experimentation of a result effective In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
In response to applicant' s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, it is examiner' s position that a prima facie case of obviousness is well-established per teachings/combination of the instantly cited references.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hua Qi whose telephone number is (571)272-3193.  The examiner can normally be reached on 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative 






/HUA QI/Primary Examiner, Art Unit 1714